Citation Nr: 0948168	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-09 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2007, 
a statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.

In October 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.

At the October 2009 Board hearing, the Veteran stated that he 
was still working, but felt unfit to work.  The Board 
acknowledges the recent judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that 
a request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  The Board views 
the Veteran's testimony regarding being unfit to work as an 
expression of how his PTSD affects his occupation, not a 
reasonably raised claim of entitlement to a TDIU since he 
also testified that he was still employed.  

The Board also notes that during the October 2009 Board 
hearing, the Veteran testified that he believed he warranted 
entitlement to service connection for tinnitus and a 
compensable disability rating for bilateral hearing loss.  
The Veteran's testimony appears to be an informal request to 
reopen his claim for entitlement to service connection for 
tinnitus, as well as an informal claim for entitlement to a 
compensable disability rating for bilateral hearing loss.  
This matter is referred to the RO for clarification and any 
necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2009 Board hearing, the Veteran testified 
that his PTSD has increased in severity since his last VA 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an indication of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Under the circumstances, the Board finds that 
another VA examination is appropriate.  The Board also notes 
that the Veteran testified that he would be willing to report 
for such an examination. 

Lastly, the Board observes that the Veteran testified in 
October 2009 that he receives occasional VA treatment for his 
PTSD.  The Board notes that the most recent VA treatment 
record associated with the claims file is from July 2007.  
Thus, it appears that the Veteran may have been receiving 
relevant ongoing treatment from the VA healthcare system, 
that some of the associated treatment records may not be in 
the claims file, and that the treatment records would be 
pertinent to his claim.  See Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir. 2009).  VA is required to obtain VA treatment 
records relevant to the Veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the RO should obtain 
any additional VA treatment records relevant to the appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  A Global 
Assessment of Functioning (GAF) score 
should be reported.

3.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
PTSD is warranted.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

